DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. § 102(a)(1) & (a)(2) as being anticipated by Oh et al. (US 2010/0021815 A1), hereinafter “Oh.”
Regarding claim 15, Oh teaches a composite electrolyte comprising a eutectic mixture of a lithium salt with a hydrogen-bond acceptor, in this case a lithium-containing ionizable salt, in this case a LiTFSI compound (¶ [0043]), and a hydrogen-bond donor, in this case an amide-containing group (¶ [0028]), and a polymer material, in this case a gel polymer derived from a monomer such as polytetrafluoroethylene and others (¶ [0053]-[0055]).	Applicant is reminded that the patentability of a product does not depend on the method by which it was made. See M.P.E.P. § 2113 I. Here, Oh teaches all of the positively-recited components that make up the claimed composite electrolyte, therefore anticipating the claim. 
Regarding claim 16, Oh teaches a battery, comprising:
	a positive electrode, in this case the cathode (¶ [0012] & [0071]; Fig. 1);
	a negative electrode, in this case the anode (¶ [0012] & [0071]; Fig. 1); and
	the composite electrolyte of claim 15 disposed between the positive electrode and the negative electrode (¶ [0012] & [0071]; Fig. 1; see rejection of claim 15, above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Oh in view of Watanabe (US 2019/0013547 A1).
Regarding claim 1, Oh teaches a method for manufacturing a composite electrolyte, comprising:
	providing a eutectic mixture (¶ [0012]), comprising a lithium salt with a hydrogen-bond acceptor, in this case a lithium-containing ionizable salt, in this case a LiTFSI compound (¶ [0043]), and a hydrogen-bond donor, in this case an amide-containing group (¶ [0028]);
	providing a polymer material comprising a polymer, in this case a gel polymer (¶ [0053]-[0055]); and
	conducting a mixing step of mixing and heating the eutectic mixture and the polymer material to form an electrolyte precursor, in this case the precursor solution that includes the eutectic mixture and monomers that form the polymer is made (¶ [0053]) and polymerization may be carried out with heat (¶ [0055]).
	Oh further teaches that the gel polymer electrolyte is obtained by conventional methods (¶ [0061]), but does not specify the molding and cooling step. However, Watanabe teaches forming a gel electrolyte by a method including the steps of cooling a solution after heating and forming the gel electrolyte into the desired shape such as a ribbon (¶ [0043]-[0044]). One having ordinary skill in the art would have understood that such cooling and shaping steps would yield the predictable result of providing a functional electrolyte of the required shape for the battery into which it would be used. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have included the steps of cooling and molding the electrolyte precursor in order to achieve the predictable result of a functional electrolyte.
Regarding claim 2, Oh further teaches that the electrolyte mixture further includes lithium (bis(trifluoromethyanesulfonyl)imide, in this case the eutectic mixture may include LiTFSI (¶ [0043]).
Regarding claim 3, Oh further teaches that the hydrogen-bond donor is an amide (¶ [0013] & [0027]-[0028]).
Regarding claim 4, Oh further teaches that the amide is selected from acetamide, trifluoroacetamide, urea, and others (¶ [0028]).
Regarding claim 5, Oh further teaches that the molar ratio of the lithium salt to the hydrogen-bond donor ranges from 5:1 to 1:5, in this case 1:2 to 1:6 (¶ [0041]) and specifically 1:3 or 1:4 (Table 1).
Regarding claim 6, Oh further teaches that the polymer may be polyvinylidene difluoride, polyethylene oxide, and others (¶ [0066]).
Regarding claim 7, Oh does not teach that the weight ratio of the polymer to the eutectic mixture ranges from 10:90 to 50:50. However, Watanabe teaches that the concentration of the matrix polymer is preferably within 0.5 mass% to 20 mass % of the electrolyte solution (¶ [0039]), which overlaps with the claimed polymer to eutectic mixture weight ratio of 10:90 to 50:50. One having ordinary skill in the art would have realized that including such a polymer weight concentration would yield the predictable result of a functioning gel electrolyte. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have made the polymer to eutectic mixture weight ratio to be 10:90 to 50:50 in order to yield the predictable result of a functional gel electrolyte. 
Regarding claim 8, Oh further teaches that the mixing step is conducted at a temperature ranging from 25°C to 100°C, in this case 40°C to 80°C (¶ [0062]).
Regarding claim 9, Oh further teaches that the precursor is formed by adding a solvent to the polymer material that is later removed (¶ [0067]).
Regarding claim 10, Oh further teaches that the solvent is removed (¶ [0067]) by conventional heating methods (¶ [0069]) and that the mixture is dried (¶ [0095]), but does not specify the temperature or time for the removal. However, Watanabe teaches removing the solvent at 25°C to 70°C, in this case under a heated condition of 15°C to 60°C (¶ [0038]). Applicant is reminded that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Additionally, one having ordinary skill in the art would have understood would have been able to determine the time necessary adequately dry the solvent through routine experimentation. See M.P.E.P. § 2144.05 II. A. Therefore, it would have been obvious to have removed the solvent at a temperature of 25°C to 70°C for 1 hour to 48 hours to provide a sufficiently dried electrolyte.
Regarding claim 11, Oh further teaches that the solvent is removed (¶ [0067]) by conventional heating methods (¶ [0069]) under vacuum, in this case the mixture is dried at a vacuum of 0.3 torr (¶ [0095]).
Regarding claim 12, Oh further teaches that the solvent is selected from acetone, dimethyl sulfoxide, N-methyl-2-pyrrolidone, acetonitrile, and others (¶ [0068]).
Regarding claim 13, Oh is silent as to the concentration of the polymer in the polymer material. However, Watanabe teaches that the concentration of the polymer in the polymer material is 1 wt% to 10 wt%, in this case the concentration of the matrix polymer in the gel electrolyte is preferably not less than 1.0 mass % to preferably not less than 15 mass % (¶ [0019]). One having ordinary skill in the art would have realized that including such a concentration of polymer in the polymer material would yield the predictable result of providing a functional gel electrolyte. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have made the concentration of polymer in the polymeric material to have been 1 wt% to 10 wt% in order to achieve the predictable result of providing a functional gel electrolyte.
Regarding claim 14, Oh further teaches that the polymer material is formed by mixing the polymer and the solvent at a temperature ranging from 40°C to 100°C, in this case the eutectic mixture is prepared at 70°C (¶ [0041]) and the polymerization step is conducted at 40°C to 80°C (¶ [0062]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729